DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3, 5, 7, 19, 22, 26, 31, 34, 37, 39 and 47 in the reply filed on 07/28/21 is acknowledged.  The traversal is on the ground(s) that “the Group II claims drawn to the composition being substantially free of excipients, although patentably distinct, would not give rise to an undue burden presented by searching the full scope of the claims to the pharmaceutical composition” (See Response, item B.).  This is not found persuasive because the claims of Group I encompass a formulation comprising excipients. Claims of Group II are specifically to a composition free of excipients. As such the two groups are essentially opposite of each other with regard to the scope. This clearly would be a burden in search and consideration as two separate searches need to be conducted. Accordingly claims 2, 12-15, 42, 70 and 75 are withdrawn from further consideration.
The requirement is still deemed proper and is therefore made FINAL.

NOTE: the Applicants response to the Restriction and Election of Species includes two sets of claims that are elected, one set includes claims 2 and 42 and the other does not. It is noted that Applicant elected Group I which does not include claim 2 and due to the Species election claim 47 is elected and claim 42 is withdrawn. 
1, 3, 5, 7, 19, 22, 26, 31, 34, 37, 39 and 47 are under examination on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Applicant’s claims:
1. (Original) A pharmaceutical composition comprising micronized clofazimine particles with a median particle diameter of 0.5 to 10 um, wherein the composition comprises less than 10% amorphous material.
Depending claims add other limitations including particle or formulation characteristics. 
Claims 1, 3, 5, 7, 19, 22, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20100330156). 

Liu et al teach phenazine derivatives and their uses (See Title). One such compound is clofazimine (See [0137]-[0153]).
The said compositions may be administered orally, parenterally, by inhalation spray, etc, (See [0162]).
In order to enhance the solubility of clofazimine, it is desirable to create particles with favorable surface area to volume ratios. A typical process is provided for making dry, micronized particles of clofazimine. The method includes milling clofazimine in a ball mill either with or without surfactant. The surfactant will allow further micronization of the clofazimine to particle sizes below 10 µm (See [0203]).
Liu et al teach a process that yields microparticles having a homogenous size distribution less than 2 µm in size. In certain embodiments, such microparticles have well defined, predictable properties (See [0204]).
It is disclosed that clofazimine is formulated in alternative solid-state crystal forms with, for example, novel hydration states of clofazimine, novel solvation states of clofaziminie, crystallization with salts, or co-crystallization with other drugs or excipients (See [0208]). 
Liu et al state that in order to prolong the effect of clofazimine, it is often desirable to slow the absorption of clofazimine from subcutaneous or intramuscular injection. This may be accomplished by the use of a liquid suspension of crystalline or amorphous material with poor water solubility. The rate of absorption of the compound then dissolution that, in turn, may depend upon crystal size and crystalline form (See [0221]). 
The said formulations may be formulated as dosage forms for oral administration including powders, and granules (See [0223]).  Dosage forms include powders, sprays, inhalants, etc (See [0226]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Liu et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to follow Liu et al’s teaching on making a dry powder formulation comprising clofazimine in essentially crystalline form because Liu et al teach that the said formulations are efficacious for treating various disorders and because clofazimine has great potential in the treatment of autoimmune diseases such as multiple sclerosis, type 1 diabetes and psoriasis as well as organ transplantation. Liu et al also state that to enhance the solubility of clofazimine, it is desirable to create particles with favorable surface area to volume ratios, with a particle size of less than 10 micron. 
Accordingly, Liu et al provide sufficient teaching and motivation for one of ordinary skill in the art to make and use the claimed invention and with a reasonable expectation of success.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Claims 1, 3, 5, 7, 19, 22, 26, 31, 34, 37, 39 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20100330156) in view of DeHaan et al (US 20150136130).

	Liu et al’s teaching are delineated above and incorporated herein. 
Liu et al lack a specific disclosure on certain particle features/limitations including FPF, angle of repose, jet milling, etc. However these are all known in the art as taught by DeHaan et al. 

DeHaan et al teach inhalable dry powders that contain a therapeutic agent. Disclosed are the dry powders characteristics, e.g., they are processable and/or dense in therapeutic agent that provide advantages for formulating and delivering therapeutic agents to patients (See title and abstract). 
DeHaan et al state that the total content of therapeutic agent in the respirable dry powder is at least 65%, or at least 80% by weight (See [0012]), the powder may be essentially free of non-respirable carrier particles, such as lactose (See [0013]), and that the said powders can be metered in a multi-dose reservoir dry powder inhaler (DPI). Preferably, the mass of the metered dose from a multi-dose reservoir DPI is within 85% to 115% of a target mass 90% or more of the time, or within 90% to 110% of a target mass 90% or more of the time (See [0014]). The said dry powders can further be characterized by an angle of repose of 30º or less (See [0015]). 
The said respirable dry particles and dry powders can be prepared using any suitable method. Many suitable methods for preparing respirable dry powders and spray drying, spray freeze drying, milling (e.g., jet milling), blending, etc. (See [0187]-[0188]).
DeHaan et al further state that the said respirable dry powders or respirable dry particles are produced by preparing a feedstock solution or suspension and spray drying the feedstock. The feedstock can be prepared, for example, using an excipient, such as leucine, in an amount of about 0% to 99% by weight (e.g., of total solutes used for preparing the feedstock), and optionally a pharmaceutically therapeutic agent in an amount of about 0.001% to 99% by weight (e.g., of total solutes used for preparing the feedstock) (See [0194]).
Furthermore, the said respirable dry particles can have an MMAD of about 10 microns or less, such as an MMAD of about 0.5 micron to about 10 microns, preferably, about 5 microns or less (e.g., about 0.5 micron to about 5 microns, preferably about 1 micron to about 5 microns) (See [0240]). 
The said respirable dry powders and dry particles can have an FPF of less than about 5.6 microns (FPF<5.6 µm) of at least about 45%, at least about 50%, at least about 60%, at least about 65%, or at least about 70% (See [0241]-[0242]).
The excipient and pharmaceutically therapeutic agent can independently be crystalline or amorphous or present in a combination of these forms. In some embodiments, the respirable dry particles are substantially crystalline (See 0259]). 
DeHaan et al state that this provides several advantages. For example, the crystalline phase can contribute to the stability of the dry particle in the dry state and to the dispersibility characteristics, whereas the amorphous phase (e.g., amorphous therapeutic agent and/or excipient) can facilitate rapid water uptake and dissolution of the particle upon deposition in the respiratory tract. It is particularly advantageous when salts with relatively high aqueous solubilities that are present in the dry particles are in a crystalline state (See [0260]). 
DeHaan et al also disclose that the said respirable dry particles and respirable dry powders can contain an antibiotic, including tuberculosis-mycobacterium antibiotics and the like (See [0105]-[0106]). 
 
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of DeHaan et al  with that of Liu et al to arrive at the instant invention. It would have been obvious to do so because Liu et al teach making particulate formulations of clofazimine which are milled to the suitable particle size range and are suitable in crystalline form. DeHaan et al teach inhalable dry powders and disclose suitable particle characterizations for an efficacious dry delivery to the lungs, such as the angle of repose and FPF.  DeHaan et al disclose that the crystalline form of a dry powder active agent results in better stability of the particle and that an angle of repose of less than 30º is preferred because angle of repose is a characteristic that can describe both respirable dry powder as well as the powder's processability. DeHaan et al further discloses that the FPF of the powder is preferably at least about 50% or most preferred at least about 70%. DeHann et al state that the said powders provide advantages for formulating and delivering therapeutic agents to patients. 
Accordingly, one of ordinary skill in the art would have been motivated to have incorporated the particle characteristics of DeHann et al into the formulations of Liu et al 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
 
Claims 1, 3, 5, 7, 19, 22, 26, 31, 34, 37, 39 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over DeHaan et al (US 20150136130) in view of  Verma et al (Inhaled microparticles containing clofazimine are efficacious in treatment of experimental tuberculosis in mice).

 DeHaan et al’s teaching are delineated above and incorporated herein. 
DeHaan et al lack a disclosure on the anti-tuberculosis drug being clofezimine. However one of ordinary skill in the art would have been motivated to have incorporated clofazimine of Verma et al into the powder formulation of DeHaan et al. 

Verma et al teach evaluating inhalable clofazimine-containing dry powder microparticles (CFM-DPI) and native clofazimine (CFM) for activity against Mycobacterium tuberculosis in human monocyte-derived macrophage cultures and in mice infected with a low-dose aerosol. Both formulations resulted in 99% killing at 2.5 μg/ml in vitro. In mice, 480 μg and 720 μg CFM-DPI inhaled twice per week over 4 10 2.6; 500 μg oral CFM achieved a log10 0.7 reduction (See abstract). 
Verma et al also disclose that CFM as a dry powder microparticle formulation for inhalation (CFM-DPI) might hold advantages for generating drug levels at the primary site of infection that would not otherwise be achievable. Preliminary findings presented show that (i) CFM-DPI retains the antimicrobial properties of native CFM in vitro and (ii) CFM-DPI is more efficacious in treating experimental tuberculosis than if given orally. It is further stated that CFM-DPI was prepared by spray drying. The resulting particle size (1 to 5 μm) of CFM-DPI was suitable for deep lung delivery (See page 1050, 1st col, 2nd and 3rd para). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made given the teaching of DeHaan et al to have looked in the art for other anti-tuberculosis active agents such as clofezimine as taught by Verma et al with a reasonable expectation of success. It would have been obvious to do so because DeHaan et al teach inhalable dry powders and disclose suitable particle characterizations for an efficacious dry delivery to the lungs, such as the angle of repose and FPF.  DeHaan et al disclose that the crystalline form of a dry powder active agent results in better stability of the particle and that an angle of repose of less than 30º is preferred because angle of repose is a characteristic that can describe both respirable dry powder as well as the powder's processability. DeHaan et al further discloses that the FPF of the powder is preferably at least about 50% or most preferred at least about 70%. DeHann et al teach that suitable active agents for delivery via a dry 
Verma et al also teach that clofazimine is an effective agent in treating tuberculosis when delivered by inhaled microparticles. 
Accordingly, one of ordinary skill in the art would have been motivated to have selected clofazimine of Verma et al for the powder formulations of DeHaan et al in order to effectively deliver clofezimine into the patient’s lung in need of such treatment. 
           It is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for substituting them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the substituting one anti-tuberculosis agent for another. It therefore follows that the instant claims define prima facie obvious subject matter. Cf. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
 
Claims 1, 3, 5, 7, 19, 22, 26, 31, 34, 37, 39 and 47 are rejected. Claims 2, 12-15, 42, 70 and 75 are withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616